DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui et al. (US 2008/0255744).
Regarding independent claim 1, Yasui discloses a brake device (see Abstract, FIGS. 1, 2), comprising: a braking force distribution device configured to set a distribution of a braking force to each wheel of a vehicle or a braking force for each wheel (see FIGS. 1, 2), based on a predetermined braking force distribution characteristic (see ¶¶ 0085-0087, 0096-0098); and a load position distribution detection unit configured to detect a position distribution of a load applied to the vehicle when the vehicle is stopped or is in an initial period of starting (see ¶¶ 0096-0098), wherein the braking force distribution device is configured to correct the set distribution of the braking force to each wheel or the set braking force for each wheel, based on a detection value obtained by the load position distribution detection unit (see e.g. ¶¶ 0085-0087, 0096-0098).  
Regarding claim 2, Yasui discloses that the braking force distribution device is configured to correct the distribution of the braking force to each wheel or the braking force for each wheel, based on see ¶ 0096).  
Regarding claim 3, Yasui discloses that the load position distribution detection unit is configured to detect the position distribution of the load from information obtained by a seatbelt sensor (see ¶ 0098).  
Regarding claim 6, Yasui discloses that the braking force distribution device is configured to correct a braking force distribution between a left wheel and a right wheel (see ¶ 0098), based on the detection value obtained by the load position distribution detection unit (see ¶ 0098).  
Regarding claim 7, Yasui discloses a vehicle control device (see Abstract; FIGS. 1, 3), which is configured to set a distribution of a braking force to each wheel of a vehicle or the braking force for each wheel based on a predetermined braking force distribution characteristic (see ¶¶ 0085-0087, 0096-0098), the vehicle control device being configured to correct the set distribution of the braking force to each wheel or the set braking force for each wheel (see ¶¶ 0085-0087, 0096-0098), based on a load applied to the vehicle and information on a position of the load (see ¶¶ 0085-0087, 0096-0098).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. regen103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2008/0255744), as applied to claim 1, above, and further in view of Speckhart et al. (US 2005/0167959).
Regarding claim 4, Yasui discloses that the load position distribution detection unit comprises “an occupant sensor for air [bag] and an occupant physical attribute sensor.” (See ¶0098).  
Yasui, however, does not explicitly disclose that the occupant sensor for air bag and/or occupant physical attribute sensor are configured to detect a load applied to a seat of the vehicle and a position of the 2load from information obtained by a seat load sensor.  
Speckhart teaches an occupant sensor for an air bag/occupant physical attribute sensor that is configured to detect a load applied to a seat of the vehicle and a position of the 2load from information obtained by a seat load sensor (see ¶ 0070).  
	It would have been obvious to replace the occupant sensor for an air bag of Yasui with the occupant sensor of spekchart that detects a load applied to a seat and a position of the load to provide increased accuracy in determining the load that is applied to each individual wheel of the vehicle. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2008/0255744), as applied to claim 1, above, and further in view of Takahashi et al. (US 2018/0154875).
	Regarding claim 5, Yasui discloses a hydraulic brake configured to propel a braking member through use of a hydraulic pressure, to thereby apply a braking force on a front wheel side (see FIG. 2; see also ¶¶ 0078, 0079).  
Yasui does not disclose an electric brake configured to propel a braking member through use of an electric motor, to thereby apply a braking force on a rear wheel side.  
see Abstract, FIG. 1) comprising a hydraulic brake (46) configured to propel a braking member through use of a hydraulic pressure, to thereby apply a braking force on a front wheel side (see ¶ 0066) and an electric brake (100) configured to propel a braking member through use of an electric motor (144), to thereby apply a braking force on a rear wheel side (see ¶ 0178).
It would have been obvious to configure the brake device of Yasui to have hydraulic front brakes and electric rear brakes, as taught by Takahashi, to provide braking systems that are dependent upon different energy sources, thereby providing failure redundancy, in addition to adding a parking brake functionality to the brake system (see e.g. ¶ 0093, electric brakes perform both service braking and parking brake functions).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

September 29, 2021